Case: 11-40057     Document: 00511699411         Page: 1     Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 11-40057
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELMER EDGARDO MARTINEZ-LOPEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:10-CR-1089-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Elmer Edgardo Martinez-Lopez
moved for leave to withdraw and filed a supplemental brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).        Martinez-Lopez has filed a response and moved for
appointment of new counsel. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Martinez-Lopez’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40057    Document: 00511699411    Page: 2   Date Filed: 12/19/2011

                                No. 11-40057

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Martinez-Lopez’s motion for
appointment of new counsel is DENIED.




                                      2